DAUKSCH, Judge.
This is an appeal from a judgment in a personal injury suit. Appellant owns Ivey’s Department Stores.
Appellee was an employee of Olsten Temporary Services and was sent to Ivey’s to do some labor on a temporary basis. He was injured on the job when a shelf he stepped upon collapsed. He sued Ivey’s and the defense was a workers compensation bar. The trial court rejected that defense. We reverse.
This case is controlled by Booher v. Pepperidge Farm, Inc., 468 So.2d 985 (Fla.1985) which affirmed the fourth district court’s ruling that:
... [wjhere a general employer in the business of providing temporary help provides compensation coverage to an employee while he is on assignment working for another employer then that employee is barred from suing his special employer for on-the-job injuries.
We are bound by that supreme court case and cannot agree with appellee that the facts here are distinguishable.
REVERSED.
UPCHURCH, C.J., and SHARP, J., concur.